
	
		II
		112th CONGRESS
		2d Session
		S. 2579
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 7, 2012
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on
		  insulated food or beverage bags with outer surface of man made fiber, with
		  removable inner liner of hard plastic, certified by the importer as containing
		  over 40 percent by weight of recycled plastics, exceeding 300 mm in
		  length.
	
	
		1.Insulated food or beverage bags with outer
			 surface of man made fiber, with removable inner liner of hard plastic,
			 certified by the importer as containing over 40 percent by weight of recycled
			 plastics, exceeding 300 mm in length
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Insulated food or beverage bags with outer surface of man made
						fiber, with removable inner liner of hard plastic, certified by the importer as
						containing over 40 percent by weight of recycled plastics, exceeding 300 mm in
						length (provided for in subheading 4202.92.08)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies with respect to goods entered, or withdrawn from
			 warehouse for consumption, on or after the 15th day after the date of the
			 enactment of this Act.
			
